      Case: 1:17-cv-01165-DCN Doc #: 75 Filed: 07/02/19 1 of 3. PageID #: 436




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


Dalonte White,

                  Plaintiff,                         Case No. 1:17-cv-01165

    vs.                                              Judge Donald Nugent

City of Cleveland, et al.

                  Defendants.


          OPPOSITION TO THE CITY OF CLEVELAND’S MOTION TO EXCUSE APPEARANCE


          Plaintiff Dalonte White respectfully opposes the City’s motion to excuse appearance at

the July 17, 2019 status conference. The City is the main defendant in the current discovery

disputes and those that will be the subject of a forthcoming motion. A City representative’s

presence and participation is thus important to a productive status conference. The Court should

deny the motion.




                                             Page 1 of 3
Case: 1:17-cv-01165-DCN Doc #: 75 Filed: 07/02/19 2 of 3. PageID #: 437



                              Respectfully submitted,

                              /s/Sandhya Gupta
                              Subodh Chandra (0069233)
                              Sandhya Gupta (0086052)
                              Patrick Haney (0092333)
                              Brian Bardwell (0098423)
                              THE CHANDRA LAW FIRM LLC
                              The Chandra Law Building
                              1265 W. 6th St., Suite 400
                              Cleveland, OH 44113-1326
                              216.578.1700 Phone
                              216.578.1800 Fax
                              Subodh.Chandra@ChandraLaw.com
                              Sandhya.Gupta@ChandraLaw.com
                              Patrick.Haney@ChandraLaw.com
                              Brian.Bardwell@ChandraLaw.com

                              Attorneys for Plaintiff Dalonte White




                              Page 2 of 3
      Case: 1:17-cv-01165-DCN Doc #: 75 Filed: 07/02/19 3 of 3. PageID #: 438



                                     CERTIFICATE OF SERVICE

I certify that on July 2, 2019, the above document was filed using the ECF system, which will
send notification to all counsel of record.

/s/Sandhya Gupta
One of the attorneys for Plaintiff Dalonte White




                                                   Page 3 of 3
